Mr. Justice STRONG-
delivered the opinion of the court.
It is very clear that in this ease there was no special finding of facts upon which any judgment for the plaintiff could have been rendered. The suit was an action to recover the amount of a check dated November 14th, 1861,'drawn by *257the defandants in error upon the Bank of Virginia, at Richmond, and payable to the order of the plaintiff’s testator. To the declaration the defendants pleaded the general issue, and the parties, by written stipulation filed with the clerk of the court, waived a jury. It is true that no such stipulation has been sent up with the record, but in the judgment it is recited that such .a one was made and filed. We must, thei’efore, hold that the issue was tried by the court under the act of March 3d, 1865, ivhieh gives to the finding of the court upon the facts (which finding may be either general or special), the same effect as the verdict of a-jury. It is, however, only when the finding is special, that the^review of this court cau extend -to- the determination of the sufficiency of the facts found to support the judgment.
Here the record as returned contains what is stated to have been all the evidence in the cause, but the court has not found what the evidence proves, nor any ultimate facts except that stated’in the judgment,' “ that the defendant did not assume and promise as the plaintiff in declaring has alleged.” Some facts indeed are stated in the opinion of the court, that seem to have accompanied tile judgment, tat they are not stated as a special finding. They are rather advanced as reasons why the judge came to the conclusion that the alleged promise of the defendants had not'been proved. It is impossible to regard anything that appears in this case as equivalent to a special verdict. Plainly to a recovery by the plaintiff it was indispensable that the check drawn iu favor of his testator had been presented for payment iu a reasonable time, or that there had been a sufficient excuse for non-presentation, and that notice of its dishonor had been given duly to the drawers. These were questions of fact submitted for determination to the court. But' it nowhere appears in the finding, when, if ever, the check was presented, or if presentation was delayed what circumstances caused the delay, or whether the delay was reasonable or unreasonable. Nor is it found what notice, if any, was given to the defendants of the dishonor of the check. So far as anything appears, it is in the opinion of *258the court, which was that “ there was no sufficient notice of the demand and protest of the check, which protest was made on the 30th of May, 1865.”
We cannot, therefore, inquire whether the evidence as detailed by the witnesses was sufficient, under the circumstances, to justify a finding that the presentation and demand were made in a reasonable time, ar whether it might have been inferred that-notice of non-payment was duly given. But though the finding was general, any rulings of the court in the progress of the trial, if excepted to at the time and duly presented by bills of exceptions, may be reviewed by us. This is provided by the act of 1865. Manifestly, however, the rulings thus subject to review are decisions of law,, not findings of fact. Some requests appear to have been submitted to the court to find certain facts, which were refused. They are no more the subject of exception and review than would be a request to a jury to find in a particular manner, and a refusal’ by the jury so to find. One request also was that the court should decide that the plaintiff* had a right to recover under the- second count of the declaration, for money had and received. This also was refused, and so far as we can see, very properly. The record presents nothing which would have justified such a decision. There is nothing else in the case that requires notice.
Judgment affirmed.